United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
DEPARTMENT OF THE ARMY,
MAINTENANCE DIVISION, Fort Polk, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-542
Issued: September 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 9, 2006 merit decision concerning an overpayment of
compensation and a November 17, 2006 nonmerit decision denying a request for a hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these decisions.
ISSUES
The issues are:
(1) whether appellant received a $15,686.66 overpayment of
compensation; (2) whether the Office abused its discretion by refusing to waive recovery of the
overpayment; (3) whether it properly required repayment of the overpayment by deducting
$300.00 from appellant’s continuing compensation payments every 28 days; and (4) whether the
Office properly denied appellant’s request for a hearing.

FACTUAL HISTORY
On October 29, 1987 appellant, than a 49-year-old plumber, filed a traumatic injury claim
alleging that he twisted his right knee when he carried a commode upstairs at work on
October 22, 1987. The Office accepted that he sustained a right knee strain and authorized
several right knee surgeries which were performed between 1988 and 1997. Appellant stopped
work for various periods and received appropriate compensation from the Office. He stopped
work on December 26, 1990 and retired effective June 30, 1993.1
The record contains an election form signed on July 1, 1993 which shows that appellant
elected to have basic life insurance and Option C life insurance as well as various documents
which suggest that premiums for life insurance coverage were not deducted for some periods
between July 25, 1993 and July 9, 2005. The record also contains calculation sheets which
purport to show that $9,282.70 should have been deducted from appellant’s compensation during
this period for “post retirement” life insurance coverage. Other documents show that appellant
received a $2,799.58 check on July 22, 2005 and a $3,604.38 check on December 2, 2005 from
the Department of Labor as part of a retroactive reimbursement of Option B (three times pay) life
insurance premiums. In a June 2, 2005 letter, an official at the Office of Personnel Management
(OPM) discussed appellant’s purported election of Option B (three times pay) life insurance.
In a letter dated April 6, 2006, the Office advised appellant of its preliminary
determination that he received a $15,686.66 overpayment of compensation. The Office indicated
that the overpayment was created because it failed to deduct $9,282.70 of basic life insurance
and Option B life insurance premiums during the period July 25, 1993 to July 9, 2005 and
because appellant incorrectly received $6,403.96 as part of a retroactive reimbursement of
Option B (three times pay) life insurance premiums. The Office also made a preliminary
determination that appellant was not at fault in the creation of the overpayment and provided him
with an overpayment questionnaire (Form OWCP-20) to be completed with details of his
financial situation and returned within 30 days.
In a May 9, 2006 decision, the Office finalized its preliminary overpayment
determination finding that appellant received a $15,686.66 overpayment of compensation and
that the overpayment was not subject to waiver. The Office indicated that appellant had not
completed and returned the overpayment questionnaire form within the requested timeframe and
stated that, therefore, there was no evidence to support waiver of the overpayment. The Office
indicated that the overpayment would be repaid by deducting $300.00 from his compensation
payments every 28 days.
On October 18, 2006 appellant requested a hearing before an Office hearing
representative in connection with the Office’s May 9, 2006 final overpayment decision. In a
November 17, 2006 decision, the Office denied appellant’s request for an oral hearing, indicating
that there was no provision for holding an oral hearing after a final overpayment decision.

1

Appellant received schedule awards for a 43 percent permanent impairment of his right leg.

2

LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.2 The coverage for basic life insurance is effective unless waived3 and the
premiums for basic and optional life coverage are withheld from the employee’s pay.4 While the
employee is receiving compensation under the Federal Employees’ Compensation Act,
deductions for insurance are withheld from the employee’s compensation.5 At separation from
the employing establishment, the FEGLI insurance will either terminate or be continued under
“compensationer” status. If the compensationer chooses to continue basic and optional life
insurance coverage, the schedule of deductions made will be used to withhold premiums from
his or her compensation payments.6 When an underwithholding of life insurance premiums
occurs, the entire amount is deemed an overpayment of compensation because the Office must
pay the full premium to OPM upon discovery of the error.7
In reaching its determinations regarding entitlement to compensation benefits, the Office
is required by statute and regulation to make findings of fact.8 Office procedure further specifies
that a final decision of the Office must include findings of fact and provide clear reasoning which
allows the claimant to “understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.”9 These requirements are supported by Board precedent.10
ANALYSIS -- ISSUE 1
The Board finds that the Office has not adequately explained its finding that appellant
received a $15,686.66 overpayment of compensation and the case should be remanded to the
Office for further development of the factual evidence. As noted above, the Office is required to
make findings of fact and provide clear reasoning which would allow appellant to understand the
precise defect of the claim and the kind of evidence which would tend to overcome it.

2

5 U.S.C. § 8702(a).

3

5 U.S.C. § 8702(b).

4

5 U.S.C. § 8707.

5

5 U.S.C. § 8707(b)(1).

6

5 U.S.C. § 8706(b).

7

5 U.S.C. § 8707(d); see Keith H. Mapes, 56 ECAB ___ (Docket No. 03-1747, issued October 20, 2004); James
Lloyd Otte, 48 ECAB 334 (1997).
8

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

10

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

3

The Office indicated that the overpayment was created in part because the employing
establishment failed to deduct $9,282.70 of basic life insurance and Option B life insurance
premiums during the period July 25, 1993 to July 9, 2005. However, the record contains an
election form signed on July 1, 1993 which appears to shows that appellant elected to have basic
life insurance and Option C life insurance (rather than Option B life insurance).11 Moreover, the
record contains documents which suggest that premiums for life insurance coverage were not
deducted for at least some periods between July 25, 1993 and July 9, 2005, but the Office did not
clearly identify which documents establish that premiums were not deducted for the entire period
between July 25, 1993 and July 9, 2005. The record contains calculation sheets which purport to
show that $9,282.70 should have been deducted from appellant’s compensation during this
period. However, the sheets generally refer to “post retirement” life insurance coverage and do
not clearly identify which types of life insurance were factored into the calculations. Documents
show that appellant received a $2,799.58 check on July 22, 2005 and a $3,604.38 check on
December 2, 2005 from the Department of Labor as part of a retroactive reimbursement of
Option B (three times pay) life insurance premiums. The two checks totaled up to $6,403.96.
The Office did not adequately explain why appellant was not entitled to receive this money. The
Office referenced a June 2, 2005 letter of an official from OPM in justification of its finding that
appellant was not entitled to receive the money. However, the meaning of the June 2, 2005 letter
is vague, particularly given the lack of relevant documents of record.12
For these reasons, the case will be remanded to the Office for further development
regarding of the fact and amount of the $15,686.66 overpayment of compensation found by the
Office. The Office should further explain its rationale for finding the $15,686.66 overpayment
of compensation and provide adequate documentation to support its explanation. After such
development it deems necessary, the Office should issue an appropriate decision.13
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether the Office
properly determined that appellant received a $15,686.66 overpayment of compensation and the
case must be remanded to the Office for further development of this matter.

11

It should be noted that this election was made around the time that appellant retired effective June 30, 1993.

12

The OPM official indicated that appellant had Option B (three times pay) life insurance premiums deducted
from his compensation for at least two years. The Board notes that the record does not appear to contain any
original documents concerning appellant’s adoption of Option B (three times pay) life insurance premiums or the
deduction of such premiums from his compensation.
13

Given the Board’s findings, it is not necessary at this time for the Board to consider the issues relating to
waiver of the overpayment, method of recovery and the denial of appellant’s hearing request.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
May 9, 2006 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: September 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

